DETAILED ACTION
This action is in response to the Applicant Response filed 04 February 2022 for application 16/543,478 filed 16 August 2019.
Claims 1, 7, 9-10, 18 are currently amended.
Claims 19-20 are new.
Claims 8, 17 are cancelled.
Claims 1-7, 9-16, 18-20 are pending.
Claims 1-7, 9-16, 18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-7, 9-16, 18-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.

...
a set of constraints, comprising S unknown bits ...
the hybrid quantum-classical computer comprising ... a quantum computer with a plurality of N qubits ...
(A)(1) at the classical computer, assigning M bits, where S-M<N is a desired number of qubits; 
(A)(2) reducing the set of constraints to a reduced set of constraints comprising S-M unknown bits;
...
Specifically, applicant argues that while Dash briefly discusses the concept of reducing a factoring, Dash does not provide motivation nor a systematic method for such a reduction. Applicant further argues that an article (Dattani) which is referenced by Dash but unused by Examiner also does not teach the cited limitations. In the discussion regarding Dattani, applicant argues that the reference simply reduces the problem to a fixed number of constraints which may still be larger than the quantum computer needed to solve the problem (and appears to imply that Dash does the same). Applicant concludes that claim 1 reduces the number of constraints so that the target number of bits is always equal to or less than the number of qubits of the quantum computer.
With respect to applicant’s arguments, Examiner respectfully disagrees. First, Examiner does not rely on Dattani for any rejections; therefore, applicant’s arguments regarding the Dattani reference are moot. However, Dash does teach the recited limitations. First, Dash explains, generally, the systematic method for factoring a given number explaining that such a process is done in order to optimize the method to reduce the problem down to a smaller number of equations and variables (Dash, p. 2, col. 1). Therefore, not only does Dash provide a systematic method for the reduction, Dash provides motivation for the process. After providing a general explanation, Dash provides a specific example. First, Dash begins with a given number, 4088459, having a given number of bits, nine (Dash, p. 2, col. 1). As part of the optimization, Dash teaches that seven of the nine bits are assigned and the set of equations is 
Moreover, this reduction was done knowing that the quantum processor to be used had 5 qubits. Additionally, the Dattani reference (although not used in this rejection) teaches factoring 56153 knowing that only 4 qubits were available. While it is true that the reduction could lead to a number of constraints that is larger than the number of qubits, there is no way for the number of constraints to always be equal to or less than the number of constraints. For example, if a single qubit processor is being used, the above example does not work. Therefore, because the variables in the claims are not bounded in some way, there is no way to make sure that it is always true that the constraints are less than or equal to the number of qubits, nor do the claims recite such a requirement.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Dash in view of Otterbach. For similar reasons, claim 10 is also rejected as unpatentable over Dash in view of Otterbach. Additionally, the rejections of claims 1, 10 apply to all dependent claims which are dependent on claims 1, 10, including claims 2-3, 7, 9, 11-12, 16, 18 which are also unpatentable over Dash in view of Otterbach; and claims 4-6, 13-15 which are unpatentable over Dash in view of Otterbach and further in view of Amy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-16, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites an equation S-M≤N while failing to recite what each of the variables included in the equation mean. Specifically, the claim does not define N. It is suggested that the claim (lines 11-12) be amended to recite: 
a quantum computing component having a plurality of N qubits and a qubit controller that manipulated the plurality of N qubits;
Correction or clarification is required.

Claims 11-16, 18, 20 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-12, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. (Exact Search Algorithm to Factorize Large Biprimes and a Triprime on IBM Quantum Computer, hereinafter referred to as “Dash”) in view of Otterbach et al. (US Pat 10,846,366 – Selecting Parameters for a Quantum Approximate Optimization Algorithm (QAOA), hereinafter referred to as “Otterbach”).

Regarding claim 1 (Currently Amended), Dash teaches a method for use with: 
a Boolean function which maps at least one input bit to at least one output bit (Dash, p. 2, col. 1 – teaches finding prime factors of an odd composite number N, i.e., N = p x q [see Specification, ¶0031 – the Boolean function implements inter multiplication]); 
a seed output value satisfying at least one condition (Dash, p. 2, col. 1 – teaches factoring an odd composite number [seed output condition] and if the number to be factored is even, dividing by two until an odd composite number is reached); and 
a set of constraints, comprising S unknown bits (Dash, p. 2, col. 1 – teaches S unknown bits, as an example the number 4088459 uses 9 bits), such that a satisfying assignment of the set of constraints corresponds to a specific input value being mapped by the Boolean function to the seed output value (Dash, p. 2, col. 1 – teaches that the factorization problem reduces to a set of equations [constraints] where the input values satisfying the equation formed from reducing the set of equations represents the solution to the factorization problem that are encoded in the ground state of a 2-qubit Hamiltonian); 
the method comprising: 
(A) using a hybrid quantum-classical computer, the hybrid quantum-classical computer comprising (i) a classical computer (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization), and (ii) a quantum computer with a plurality of N qubits (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization; Dash, p. 2, col. 2 – teaches using IBM 5-qubit quantum processor), to find the satisfying assignment of the set of constraints (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]), comprising: 
(A) (1) at the classical computer, assigning M bits (Dash, p. 2, col. 1 – teaches assign bits as part of optimization, for example, for the number 4088459 which uses 9 bits, 7 are assigned as part of optimization), where S-M≤N is a desired number of qubits (Dash, p. 2, col. 1 – teaches for the number 4088459, of the 9 bits, 7 are assigned leaving two bits (S-M=9-7) [The remaining two bits is less than 5 qubits, a desired number of qubits]);
(A) (2) reducing the set of constraints to a reduced set of constraints comprising S-M unknown bits (Dash, p. 2, col. 1 – teaches reducing the equations down to a single equation comprising two bits for the example of 4088459 which has 9 S bits and assigns 7 M bits);
(A) (3) translating the reduced set of constraints into interactions between quantum spins (Dash, p. 2, col. 1 – teaches that the input values satisfying the equation formed from ; 
(A) (4) forming, from the interactions, an Ising Hamiltonian whose ground state encodes a set of states of the specific input value that are consistent with the reduced set of constraints (Dash, p. 2, col. 1 – teaches that the input values satisfying the equation formed from reducing the set of equations [constraints] represents the solution to the factorization problem that are encoded in the ground state of a 2-qubit Hamiltonian represented by equation 4); 
(A) (5) performing a ... algorithm (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer) on a quantum computing component of the hybrid quantum-classical computer (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization) to generate an approximation to the ground state of the Ising Hamiltonian (Dash, p. 2, col. 2 – teaches generating the “solution states” [approximation to ground states of Hamiltonian]); and 
(A) (6) measuring the approximation to the ground state of the Ising Hamiltonian (Dash, p. 7 – teaches measuring the approximation to the ground state of the Hamiltonian), on the quantum computing component (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization), to obtain a plurality of input bits which are the satisfying assignment of the reduced set of constraints (Dash, p. 6-7 – teaches the measurement representing the solution to the factorization problem).

Otterbach teaches (A) (5) performing a digital quantum optimization algorithm on a quantum computing component of the hybrid quantum-classical computer to generate an approximation to the ground state of the Ising Hamiltonian (Otterbach, col. 1:50-56 - teaches NP-complete problems, including Karp's 21 problems, can be cast as finding the ground state of an Ising model; Otterbach, cols. 1:57-2:3 - teaches solving the quantum approximate optimization algorithm (QAOA); Otterbach, col. 2:4-17 - teaches solving QAOA using quantum processor unit (QPU); Otterbach, col. 2:18-32 - teaches using the QPU of a hybrid quantum-classical system to solve QAOA; Otterbach, col. 9:40-44 - teaches the QAOA with Bayesian optimization can be applied to a variety of combinatorial optimization problems, including Karp's 21 problems; Otterbach, col. 10:28-40 - teaches encoding a combinatorial optimization problem as an Ising Hamiltonian that is suitable for the QAOA; see also Otterbach, col. 11:5-14 - teaches using quantum logic circuits and quantum machine instructions to implement the QAOA).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dash with the teachings of Otterbach in order to develop heuristics and algorithms that produce a feasible set of approximately optimal solutions from the set of all sets without having to list and check all combinations in the field of hybrid quantum-classical computer systems used for performing quantum computations (Otterbach, col. 1:37-49 – “Many discrete optimization problems in industry and science take the form of Combinatorial Optimization problems (COPs). Examples range from scheduling, network traffic routing and portfolio optimization to statistics, physics and chemistry. COPs come in the form of finding a feasible set S⊂2.sup.|ε| of (approximately) optimal solutions from the set of all sets, where |ε| is the size of the problem measured in bits, and the space of possible solutions scales exponentially with |ε|. The challenge is to develop heuristics and algorithms that 

Regarding claim 2 (Original), Dash in view of Otterbach teaches all of the limitations of the method of claim 1 as noted above. Dash further teaches wherein the at least one condition is satisfied by a specific value, and wherein the seed output value is the specific value (Dash, p. 2, col. 1 – teaches factoring an odd [condition] composite number [seed output] and if the number to be factored is even, dividing by two until an odd composite number is reached).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Original), Dash in view of Otterbach teaches all of the limitations of the method of claim 1 as noted above. Dash further teaches further comprising: 
(B) before (A), generating the set of constraints using a classical computer (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 2, col. 1 – teaches that the factorization problem reduces to a set of equations [constraints]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 1 above.
Regarding claim 7 (Currently Amended), Dash in view of Otterbach teaches all of the limitations of the method of claim 1 as noted above. Dash further teaches wherein (A) (6) is performed by the quantum computing component of the hybrid quantum-classical computer (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Currently Amended), Dash in view of Otterbach teaches all of the limitations of the method of claim 1 and claim 7 as noted above. Dash further teaches wherein (A) (4) is performed by the classical computing component of the hybrid quantum-classical computer (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations [constraints] by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claims 1 or 7 above.

Regarding claim 10 (Currently Amended), Dash teaches a hybrid quantum-classical computing system (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by  for use with: 
a Boolean function which maps at least one input bit to at least one output bit (Dash, p. 2, col. 1 – teaches finding prime factors of an odd composite number N, i.e., N = p x q [see Specification, ¶0031 – the Boolean function implements inter multiplication]); 
a seed output value satisfying at least one condition (Dash, p. 2, col. 1 – teaches factoring an odd composite number [seed output condition] and if the number to be factored is even, dividing by two until an odd composite number is reached); and 
a set of constraints, comprising S unknown bits (Dash, p. 2, col. 1 – teaches S unknown bits, as an example the number 4088459 uses 9 bits), such that a satisfying assignment of the set of constraints corresponds to a specific input value being mapped by the Boolean function to the seed output value (Dash, p. 2, col. 1 – teaches that the factorization problem reduces to a set of equations [constraints] where the input values satisfying the equation formed from reducing the set of equations represents the solution to the factorization problem that are encoded in the ground state of a 2-qubit Hamiltonian); 
the hybrid quantum-classical computing system (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]) comprising: 
a quantum computing component having a plurality of qubits (Dash, p. 2, col. 2 – teaches using IBM 5-qubit quantum processor) and a qubit controller that manipulates the plurality of qubits (Dash, p. 11 – Experimental Setup – teaches the control of the qubits coplanar wave guides; see also, Dash, Figure 5); and 
a classical computing component storing machine-readable instructions that, when executed by the classical computing component, control the classical computing component to cooperate with the quantum computing component (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]) to: 
assign M bits (Dash, p. 2, col. 1 – teaches assign bits as part of optimization, for example, for the number 4088459 which uses 9 bits, 7 are assigned as part of optimization), where S-M≤N is a desired number of qubits (Dash, p. 2, col. 1 – teaches for the number 4088459, of the 9 bits, 7 are assigned leaving two bits (S-M=9-7) [The remaining two bits is less than 5 qubits, a desired number of qubits]);
reduce the set of constraints to a reduced set of constraints comprising S-M unknown bits (Dash, p. 2, col. 1 – teaches reducing the equations down to a single equation comprising two bits for the example of 4088459 which has 9 S bits and assigns 7 M bits);
translate the reduced set of constraints into interactions between quantum spins (Dash, p. 2, col. 1 – teaches that the input values satisfying the equation formed from reducing the set of equations [constraints] represents the solution to the factorization problem that are encoded in the ground state of a 2-qubit Hamiltonian represented by equation 4); 
form, from the interactions, an Ising Hamiltonian whose ground state encodes a set of states of the specific input value that are consistent with the reduced set of constraints (Dash, p. 2, col. 1 – teaches that the input values satisfying the equation formed from reducing the set of equations [constraints] represents the solution to the factorization ; 
perform, on the quantum computing component (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization), a ... algorithm (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer) to generate an approximation to the ground state of the Ising Hamiltonian (Dash, p. 2, col. 2 – teaches generating the “solution states” [approximation to ground states of Hamiltonian]); and 
measure the approximation to the ground state of the Ising Hamiltonian (Dash, p. 7 – teaches measuring the approximation to the ground state of the Hamiltonian), on the quantum computing component (Dash, Abstract – teaches converting the factorization problem to an optimization one and solving it on a quantum computer, Dash, Figures 2, 3 – teaches quantum circuits used for factorization), to obtain a plurality of input bits which are the satisfying assignment of the reduced set of constraints (Dash, p. 6-7 – teaches the measurement representing the solution to the factorization problem).
While Dash teaches performing, on the quantum computing component, a digital search algorithm to generate an approximation to the ground state of the Ising Hamiltonian, Dash does not explicitly teach performing a digital quantum optimization algorithm.
Otterbach teaches perform, on the quantum computing component, a digital quantum optimization algorithm to generate an approximation to the ground state of the Ising Hamiltonian (Otterbach, col. 1:50-56 - teaches NP-complete problems, including Karp's 21 problems, can be cast as finding the ground state of an Ising model; Otterbach, cols. 1:57-2:3 - teaches solving the quantum approximate optimization algorithm (QAOA); Otterbach, col. 2:4-17 - teaches solving QAOA using .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dash with the teachings of Otterbach in order to develop heuristics and algorithms that produce a feasible set of approximately optimal solutions from the set of all sets without having to list and check all combinations in the field of hybrid quantum-classical computer systems used for performing quantum computations (Otterbach, col. 1:37-49 - Many discrete optimization problems in industry and science take the form of Combinatorial Optimization problems (COPs). Examples range from scheduling, network traffic routing and portfolio optimization to statistics, physics and chemistry. COPs come in the form of finding a feasible set S⊂2.sup.|ε| of (approximately) optimal solutions from the set of all sets, where |ε| is the size of the problem measured in bits, and the space of possible solutions scales exponentially with |ε|. The challenge is to develop heuristics and algorithms that produce the set S (or even just a member of this set) without having to list and check all 2.sup.|ε| combinations.).

Regarding claim 11 (Original), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claim 10 as noted above. Dash further teaches wherein the at least one condition is satisfied by a specific value, and wherein the seed output value is the specific value (Dash, p. 2, col. 1 – teaches factoring an odd [condition] composite number [seed output] and if the number to be factored is even, dividing by two until an odd composite number is reached).


Regarding claim 12 (Original), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claim 10 as noted above. Dash further teaches wherein the machine-readable instructions further comprise instructions to control the classical computing component to generate the set of constraints (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 2, col. 1 – teaches that the factorization problem reduces to a set of equations [constraints]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 10 above.

Regarding claim 16 (Original), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claim 10 as noted above. Dash further teaches wherein measuring the approximation to the ground state of the Ising Hamiltonian (Dash, p. 7 – teaches measuring the approximation to the ground state of the Hamiltonian) is performed by the quantum computing component of the hybrid quantum-classical computer (Dash, Abstract – teaches converting 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 10 above.

Regarding claim 18 (Currently Amended), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claims 10 and 16 as noted above. Dash further teaches wherein forming the Ising Hamiltonian (Dash, p. 2, col. 1 – teaches that the input values satisfying the equation formed from reducing the set of equations [constraints] represents the solution to the factorization problem that are encoded in the ground state of a 2-qubit Hamiltonian represented by equation 4) is performed by the classical computing component of the hybrid quantum-classical computer (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations [constraints] by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claims 10 or 16 above.

Regarding claim 19 (New), Dash in view of Otterbach teaches all of the limitations of the method of claim 1 as noted above. Dash further teaches wherein reducing the set of constraints comprises using a candidate solution to satisfy constraints in the set of constraints (Dash, p. 2, col. 1 – 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 1 above.

Regarding claim 20 (New), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claim 10 as noted above. Dash further teaches wherein reducing the set of constraints comprises using a candidate solution to satisfy constraints in the set of constraints (Dash, p. 2, col. 1 – teaches reducing the equations [constraints] down to a single equation [candidate solution] comprising two bits for the example of 4088459 which has 9 S bits and assigns 7 M bits).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash and Otterbach for the same reasons as disclosed in claim 10 above.

Claims 4-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dash in view of Otterbach and further in view of Amy et al. (US 2017/0147303 A1 – Verified Compilation of Reversible Circuits, hereinafter referred to as “Amy”).

Regarding claim 4 (Original), Dash in view of Otterbach teaches all of the limitations of the method of claim 3 as noted above. However, Dash in view of Otterbach does not explicitly teach wherein (B) comprises: (B) (1) receiving as input a description of a classical logical circuit, the classical logical circuit mapping the at least one input bit to the at least one output bit; and (B) (2) computing a 
Amy teaches wherein (B) comprises: 
(B) (1) receiving as input a description of a classical logical circuit, the classical logical circuit mapping the at least one input bit to the at least one output bit (Amy, ¶0042 – teaches generating Boolean expressions of the classical logic expressions; Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates as an intermediate representation; see also Amy, ¶0036 – teaches translating classical, irreversible problems into a form for quantum calculation); and 
(B) (2) computing a description of the set of constraints as a function of an intermediate state of the classical logical circuit based on a sequence of elementary gate operations in the classical logical circuit (Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates as an intermediate representation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dash in view of Otterbach with the teachings of Amy in order to avoid incorrect results in the quantum computations and or avoid clean up failures which may lead to entanglement issues and ultimately the failure of the quantum computation in the field of hybrid quantum-classical computer systems used for performing quantum computations (Amy, ¶0004 - "Without such verification, a given reversible circuit compiler may produce reversible circuit description that, when implemented in a target reversible circuit architecture, produce the wrong result and/or do not clean up all ancilla bits. This may then corrupt the results from such ancillas when they are re-used during a subsequent computation. Also, such ancilla bits that have been left in an unclean state may lead to entanglement between the computational space and the ancilla space, leading to disappearance of desired interference and ultimately to the failure of a quantum computation.").
Regarding claim 5 (Original), Dash in view of Otterbach and further in view of Amy teaches all of the limitations of the method of claim 4 as noted above. Amy further teaches wherein the classical logical circuit implements at least one elementary gate operation selected from a set consisting of AND, NOT, OR, and XOR operations (Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash, Otterbach and Amy in order to implement simple logic gates because it is suitable for implementing classical functions and oracles within quantum computations (Amy, ¶0065).

Regarding claim 6 (Original), Dash in view of Otterbach and further in view of Amy teaches all of the limitations of the method of claims 3 and 4 as noted above. Dash further teaches wherein (B) comprises simplifying the set of constraints by performing a preprocessing step on the classical computer (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 2, col. 1 – teaches reducing/simplifying the set of equations [constraints] into a single equation, i.e., equation 3; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash, Otterbach and Amy for the same reasons as disclosed in claims 3 or 4 above.

Regarding claim 13 (Original), Dash in view of Otterbach teaches all of the limitations of the hybrid quantum-classical computing system of claim 12 as noted above. Dash further teaches wherein controlling the classical computing component to generate the set of constraints (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 2, col. 1 – teaches that the factorization problem reduces to a set of equations [constraints]; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
While Dash in view of Otterbach teaches controlling the classical computing component to generate the set of constraints, Dash does not explicitly teach controlling the classical computing component to: receive as input a description of a classical logical circuit, the classical logical circuit mapping the at least one input bit to the at least one output bit; and compute a description of the set of constraints as a function of an intermediate state of the classical logical circuit based on a sequence of elementary gate operations in the classical logical circuit.
Amy teaches wherein controlling the classical computing component to generate the set of constraints (Amy, ¶0043 – teaches converting the classical code to a usable representation for quantum calculation [performed by classical component]; Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates as an intermediate representation) comprises controlling the classical computing component to: 
receive as input a description of a classical logical circuit, the classical logical circuit mapping the at least one input bit to the at least one output bit (Amy, ¶0042 – teaches generating Boolean expressions of the classical logic expressions; Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates as an intermediate ; and 
compute a description of the set of constraints as a function of an intermediate state of the classical logical circuit based on a sequence of elementary gate operations in the classical logical circuit (Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates as an intermediate representation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dash in view of Otterbach with the teachings of Amy in order to avoid incorrect results in the quantum computations and or avoid clean up failures which may lead to entanglement issues and ultimately the failure of the quantum computation in the field of hybrid quantum-classical computer systems used for performing quantum computations (Amy, ¶0004 - "Without such verification, a given reversible circuit compiler may produce reversible circuit description that, when implemented in a target reversible circuit architecture, produce the wrong result and/or do not clean up all ancilla bits. This may then corrupt the results from such ancillas when they are re-used during a subsequent computation. Also, such ancilla bits that have been left in an unclean state may lead to entanglement between the computational space and the ancilla space, leading to disappearance of desired interference and ultimately to the failure of a quantum computation.").

Regarding claim 14 (Original), Dash in view of Otterbach and further in view of Amy teaches all of the limitations of the hybrid quantum-classical computing system of claim 13 as noted above. Amy further teaches wherein the classical logical circuit implements at least one elementary gate operation selected from a set consisting of AND, NOT, OR, and XOR operations (Amy, ¶0062 – teaches using XOR-AND Boolean expressions, i.e., single output classical circuits over XOR and AND gates).


Regarding claim 15 (Original), Dash in view of Otterbach and further in view of Amy teaches all of the limitations of the hybrid quantum-classical computing system of claims 12 and 13 as noted above. Dash further teaches wherein controlling the classical computing component to generate the set of constraints comprises simplifying the set of constraints by performing a preprocessing step on the classical computing component (Dash, p. 1, col. 2 – teaches a pre-processing part [classical] requiring the transformation of the given factorization problem into an optimization problem, which is reducible to a set of equations by minimization, where the set of equations thus formed are used to derive a complex Hamiltonian, which encodes the solution in its ground states [quantum]; Dash, p. 2, col. 1 – teaches reducing/simplifying the set of equations [constraints] into a single equation, i.e., equation 3; Dash, p. 5, col. 2 - teaches the pre-processing leading to the Hamiltonian is carried out by a computer program [classical]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Dash, Otterbach and Amy for the same reasons as disclosed in claims 12 or 13 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                       

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122